Exhibit 10.35

 
NEWCARDIO, INC.
 
MASTER SERVICES AGREEMENT
 
Effective Date: _____________2010
 
FOR AND IN CONSIDERATION of the mutual benefits hereunder, NewCardio, Inc. a
Delaware corporation, located at 2350 Mission College Blvd, Suite 1175, Santa
Clara, CA, 95054 USA,  (hereinafter referred to as “NewCardio”), and ’Licensee’s
name and address here’ (herein after referred to as “Licensee”), intending to be
legally bound, hereby enter into this Master Services Agreement (the Master
Services Agreement together with the Addendum(s) entered into hereunder are
hereinafter referred to as the “Agreement”):
 
1  
DEFINITIONS

 
1.1  
“Addendum” means a document executed by both parties, which refers to and
incorporates the general terms and conditions of this Agreement and any
additional terms contained therein.  Each Addendum shall be incorporated into,
made a part of, and attached to this Agreement, and any Addendums shall be
numbered serially. In the event of any conflict between this Agreement and an
Addendum, the provisions of the Addendum shall prevail with respect only to such
Addendum.

 
1.2  
“Application Host Services” means the administration, support and maintenance of
the Software on NewCardio equipment as set forth in Section 5.

 
1.3  
“Authorized Organization” means any third party contract research organization,
clinical research site, hospital, clinic, physician, patient management
organization, other health care provider or any other person or firm who has
entered into an agreement with Licensee for Licensee to provide certain clinical
trial management and data management services.

 
1.4  
“Authorized Personnel” means employees of Licensee and Authorized Organizations.

 
1.5  
“Delivery Date” means the date in which the Software shall be shipped to the
Licensee.

 
1.6  
“Documentation” means all product written materials, manuals, educational, and
training materials that describe the use and/or functionality of the Product or
Software.

 
1.7  
“Price List” means the price lists set forth in Exhibit A, that specify, as
applicable, the Fees associated with the Software, Products, Professional
Services and Application Host Services and other charges.

 
1.8  
“Product” means all specific items licensed hereunder, as detailed in the
Addendum(s).

 
1.9  
“Professional Services” means any services provided by NewCardio as specified in
an Addendum(s).

 
1.10  
“Software” means the specific software items licensed hereunder, as detailed in
an Addendum(s).

 
1.11  
 “Fee” means the fees charged per Electrocardiogram (ECG), Professional Services
Fees, Product Fees or any other charges as set forth in the Price List.

 
1.12  
“Deliverables” means the reports, analyses, data, records, materials and other
work product that are  generated by NewCardio in connection with this
Agreement.  Specifically excluded from Deliverables are any and all changes
and/or updates to the NewCardio software and tools.

 
 
1 of 11

--------------------------------------------------------------------------------

 
 


 
2  
TERM OF AGREEMENT

 
2.1  
The Agreement shall be in force from the Effective Date of this Agreement and
shall remain in force until terminated in accordance with Article 13.  For
avoidance of doubt, execution of this Agreement does not commit or guarantee
Licensee will enter into any subsequent Addendum with NewCardio.

 
3  
GRANT OF SOFTWARE LICENSE

 
3.1  
This Agreement and the applicable Addendum set forth the terms and conditions
under which Licensee is licensed to use the NewCardio Software.

 
3.2  
NewCardio grants to Licensee the non-exclusive, non-transferable (except as set
forth in 12) right and license to use the Software identified in one or more
Addendums annexed to this Agreement and the applicable Documentation.

 
3.3  
Unless otherwise indicated in the Addendum, the license for the Software and the
Documentation shall be effective from the date of execution by both parties of
the applicable Addendum(s) to this Agreement and shall remain in force for the
time period as specified in the Addendum(s).

 
4  
GRANT OF PRODUCT LICENSE

 
4.1  
This Agreement and the applicable Addendum set forth the terms and conditions
under which Licensee is licensed to use Product.

 
4.2  
This Agreement grants to Licensee the non-exclusive, non-transferable (except as
set forth in 12) right and license to use the Product identified in one or more
Addendums annexed to this Agreement and the applicable Documentation.

 
4.3  
Unless otherwise indicated in the Addendum, the license for the Product and the
Documentation shall be effective from the date of execution by both parties of
the applicable Addendum(s) to this Agreement and shall remain in force for the
time period as specified in the Addendum(s).

 
5  
NEWCARDIO HOSTED

 
5.1  
If Licensee elects to have NewCardio host the Software at our Data Center
(hereinafter referred to as “Data Center”), Licensee will have password access
to the Software applications.

 
5.2  
If NewCardio hosts the Software at the Data Center, NewCardio shall provide
Software to License twenty-four (24) hours per day, seven (7) days a
week.  Licensee agrees that from time to time the Software may be inaccessible
or inoperable for the following reasons:  (i) equipment malfunctions; (ii)
periodic scheduled maintenance; or (iii) catastrophic events beyond the control
of NewCardio or which are not reasonably foreseeable by NewCardio, including
interruption or failure of telecommunication or digital communication links or
hostile network attacks (collectively referred to as “Downtime”).  NewCardio
will (A) provide advance written notice to Licensee in the event of any
scheduled Downtime, (B) schedule necessary Downtime for off-peak hours and (C)
limit any Downtime to no more than six (6) hours per month, unless preauthorized
in writing by Licenses.

 
 
2 of 11

--------------------------------------------------------------------------------

 
 
6  
LICENSE AND PERMITTED USE

 
6.1  
The Software and/or Product shall be used solely for Licensee's internal
business purposes by its Authorized Personnel and by external Authorized
Organizations.

 
6.2  
Licensee has rights to install multiple copies of Software.

 
6.3  
Except as necessary to exercise the rights and licenses granted under Sections 3
and 4, Licensee shall not copy or otherwise reproduce, or permit any third party
to use, copy or otherwise reproduce, all or any part of the Software and/or
Product (including, without limitation, any documentation).

 
6.4  
This Agreement shall not be construed to prohibit Licensee from maintaining a
reasonable number of archival copies of the Software. All proprietary notices,
logos, copyright notices and similar markings shall be retained on such copies.

 
6.5  
NewCardio retains title to and ownership of any and all proprietary rights with
respect to the Software, Product, and Documentation, and all copies and portions
thereof, whether or not incorporated into or with other software or
products.  Except for those rights specifically granted herein, Licensee is
granted no other rights in and to the Software and/or Product. The Software
and/or Product delivered pursuant to each Addendum (and all related
Documentation), together with all copyrights, patents, trademarks, trade secrets
and other proprietary rights, is and shall remain the sole property of
NewCardio. The License does not constitute a sale of the Software, Product, and
Documentation, or any portion or copy of it.

 
6.6  
Licensee agrees not to disassemble, decompile, decode, or otherwise reverse
engineer or attempt to reconstruct or discover any source code or underlying
algorithms of the Software.

 
7  
PROFESSIONAL SERVICES

 
7.1  
NewCardio shall provide Professional Services from time to time in accordance
with the specific provisions designated in any Addendum.

 
7.2  
NewCardio may engage subcontractors that have been previously approved by
Licensee in writing to assist in performing the Professional Services.

 
7.3  
Licensee shall promptly notify NewCardio if Licensee believes there is a
justifiable problem with an employee or approved subcontractor assigned by
NewCardio to perform Professional Services, or if Licensee justifiably believes
the Professional Services being performed are not satisfactory.  NewCardio will,
as applicable, (a) promptly remove any such employee or subcontractor and
replace such employee or subcontractor with person or entity with appropriate
qualifications, education, training and experience and (b) use diligent best
efforts to remedy any Professional Services that are not being performed
satisfactorily.

 
7.4  
Licensee shall provide NewCardio employees or subcontractors performing
Professional Services with reasonable access to work areas, computer terminals,
data, software, test time, personnel, and any other reasonable assistance as may
be required for performance of the Professional Services set forth in the
Addendum(s).

 
7.5  
NewCardio and Licensee are independent contractors and no employment, agency,
association, partnership, joint venture or other relationship, inconsistent with
that of an independent contractor shall be created by performance of the
Professional Services or Maintenance Services specified in an Addendum(s).

 
7.6  
 In the event that a party believes that the services required by Licensee are
greater than the Addendum or Licensee desires to amend the requirements of any
particular Addendum, including, without limitation, the software licensed,
details of particular performance obligations, standards of performance, timing
or duration of performance, or the scope of services under the applicable
Addendum, such party will submit a written “change request” to the other
party.  The parties will promptly negotiate the terms of such proposal in good
faith including, without limitation, any required changes in the required
services, the timing of performance, and the costs and/or fees to be charged to
Licensee associated with such amendment., and, upon mutual agreement, execute a
written amendment to such Addendum (“Change Order”), provided that neither party
will have any obligations under a Change Order unless and until mutually
executed.

 
 
3 of 11

--------------------------------------------------------------------------------

 
 
8  
MAINTENANCE SERVICES

 
8.1  
Maintenance Services are provided for all Software and Products licensed to
Licensee as set forth in one or more Addendums attached to this
agreement.  Maintenance Services include updating the Software for enhancements
and corrections and providing Customer Service support. “Maintenance Service”
means: (1) off-site telephone support by NewCardio (2) software corrections (3)
improvements and enhancements and updates (Software and Documentation) to the
licensed Software, which are designated as such by NewCardio, to keep the
licensed Software, competitive in the marketplace. As part of the maintenance
services, NewCardio is responsible for ensuring that the Software, including
without limitation any and all software components, will support the operations
of the Licensee specific to the functionality as documented in the then
currently published software specifications.  Reasonable travel, living and out
of pocket expenses approved by Licensee and incurred by NewCardio for on-site
Maintenance Services will be reimbursed to NewCardio by Licensee.

 
8.2  
For clarity, Maintenance Service does not include Professional Services.

 
9  
PRICING AND FEES

 
9.1  
During the term of the this Master Services Agreement, all prices for Software,
Professional Services, Products and Application Host Services will be set forth
in the Price List to be attached as Appendix A.  The Price List may be reviewed
periodically, at a minimum annually, in order to adjust for new and/or enhanced
Software, Professional Services, Products and Hosted Application Services as
well as current market conditions.  Price list will be reviewed, and agreed to
with Licensee prior to going effective.

 
9.2  
Upon signing an Addendum, Licensee shall pay NewCardio the applicable fees set
forth in the Addendum(s).  All fees are exclusive of shipping charges, which
shall be invoiced separately.

 
9.3  
All fees hereunder are payable without offset or deduction of any kind.

 
9.4  
All undisputed Fees are due and payable thirty (30) days after the date of the
invoice.

 
9.5  
After sixty (60) days from the date of invoice, if any invoice remains unpaid,
all NewCardio related services may be suspended until payment is received
provided that 1) Licensee has been made aware of the unpaid invoice and has not
paid said invoice within five (5) days after such notification; and 2) the
invoice amount is not disputed.

 
9.6  
All Fees mentioned in this Agreement and payable under any Addendum(s) are
payable in U.S. dollars.

 
9.7  
All Fees, referred to in this Agreement and payable under any Addendum(s)
hereunder are net of any applicable sales, use, property and other taxes and
import or other duties.

 
10  
WARRANTIES; INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

 
 
 
4 of 11

--------------------------------------------------------------------------------

 
 
10.1  
THE WARRANTY PERIOD SHALL COMMENCE ON THE DELIVERY DATE AND SHALL CONTINUE FOR A
PERIOD OF NINETY (90) DAYS (“WARRANTY PERIOD”).

 
10.2  
DURING THE WARRANTY PERIOD, NEWCARDIO WARRANTS THAT THE SOFTWARE PROVIDED SHALL
FUNCTION SUBSTANTIALLY AS DESCRIBED IN THE THEN CURRENTLY PUBLISHED NEWCARDIO
SOFTWARE SPECIFICATIONS, AS MODIFIED FROM TIME TO TIME.

 
10.3  
NEWCARDIO’S SOLE OBLIGATION FOR A BREACH OF THE ABOVE WARRANTY SHALL BE TO
REMEDY OR REPAIR, AS SOON AS REASONABLY PRACTICABLE, ALL SUBSTANTIAL AND
DEMONSTRABLE ERRORS AND MALFUNCTIONS IN THE SOFTWARE AND/OR PRODUCT AT NO CHARGE
TO LICENSEE.  NEWCARDIO MAY, AT ITS SOLE DISCRETION, PROVIDE EITHER AN UP-DATE
OF THE AFFECTED ITEM OR AN ALTERNATIVE METHOD WHICH HAS SUBSTANTIALLY THE SAME
FUNCTIONALITY. NEWCARDIO’S AFOREMENTIONED WARRANTY OBLIGATION IS CONDITIONAL
UPON: (1) LICENSEE GIVING NEWCARDIO WRITTEN NOTICE OF ANY SUBSTANTIAL
MALFUNCTION PROMPTLY AND IN ANY EVENT WITHIN THE WARRANTY PERIOD; (2) THE SAID
MALFUNCTION BEING REPEATEDLY DEMONSTRABLE; AND (3) NO UNAUTHORIZED ADDITION TO
OR MODIFICATION OF THE SOFTWARE HAVING BEEN UNDERTAKEN BY LICENSEE OR A THIRD
PARTY, PROVIDED THAT SUCH THIRD PARTY IS NOT ACTING ON BEHALF OF NEWCARDIO.  ANY
ERROR CORRECTIONS, BUG FIXES, PATCHES OR OTHER UPDATES USED TO IN CONNECTION
WITH THE WARRANTY SHALL BE THE SOLE PROPERTY OF NEWCARDIO.

 
10.4  
NEWCARDIO REPRESENTS THAT IT HAS THE RIGHT TO MARKET, DISTRIBUTE, MAINTAIN AND
SUPPORT THE SOFTWARE AND/OR PRODUCT LICENSED TO LICENSEE WITHOUT INFRINGING OR
MISAPPROPRIATING ANY INTELLECTUAL PROPERTY RIGHT, PRIVACY RIGHT OR OTHER
PROPRIETARY RIGHT OF ANY PERSON OR ENTITY.

 
10.5  
NEWCARDIO REPRESENTS AND WARRANTS THAT (A) THE SERVICES WILL BE PERFORMED IN
ACCORDANCE WITH THIS AGREEMENT, (B) ALL PERSONNEL PERFORMING SERVICES ARE FULLY
QUALIFIED (BY EDUCATION, TRAINING AND EXPERIENCE) TO PROPERLY PERFORM THEIR
TASKS UNDER THIS AGREEMENT, (C) NEWCARDIO, ITS OPERATIONS AND ALL FACILITIES
USED IN PERFORMANCE OF THE SERVICES ARE AND WILL REMAIN IN COMPLIANCE WITH ALL
APPLICABLE LAWS (INCLUDING WITHOUT LIMITATION, REGULATIONS PERTAINING TO cGCP
AND FDA APPROVALS), (D) THERE ARE NO PENDING OR ACTIVE INVESTIGATIONS, INQUIRIES
OR LITIGATION PERTAINING TO NEWCARDIO, ITS OPERATIONS OR ANY OF THE FACILITIES
USED IN PERFORMANCE OF THE SERVICES AND, TO THE BEST OF NEWCARDIO’S KNOWLEDGE,
THERE IS NO BASIS ON WHICH ANY SUCH INVESTIGATION, INQUIRY OR LITIGATION COULD
BE BASED AND (E) NEITHER NEWCARDIO, NOR ANY OF ITS AFFILIATES OR SUBCONTRACTORS,
NOR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS IS, OR HAS BEEN,
DEBARRED OR SUBJECT TO DEBARMENT, DISQUALIFIED OR BANNED BY THE FDA OR
EQUIVALENT REGULATORY AUTHORITY, AND NO PERSON OR ENTITY WHICH HAS BEEN
DEBARRED, DISQUALIFIED OR BANNED BY THE FDA OR EQUIVALENT REGULATORY AUTHORITY
(OR INDICTED FOR A CRIME OR OTHERWISE ENGAGED IN CONDUCT FOR WHICH IT COULD BE
DEBARRED) WILL BE USED IN ANY CAPACITY IN CONNECTION WITH PERFORMANCE OF THE
SERVICES.  NEWCARDIO SHALL IMMEDIATELY NOTIFY LICENSEE IN WRITING IF ANY SUCH
INDIVIDUAL OR ENTITY IS DEBARRED OR BECOMES SUBJECT TO ANY DEBARMENT
INVESTIGATION, INQUIRY OR LITIGATION.

 
 
5 of 11

--------------------------------------------------------------------------------

 
 
10.6  
EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT, NO OTHER WARRANTIES ARE MADE BY
EITHER PARTY AND EACH PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES, WHETHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 
10.7  
IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY REASON
WHATSOEVER, WHETHER IN CONTRACT OR TORT, FOR ANY LOSS RESULTING FROM THE USE OF
THE SOFTWARE, WHETHER INTENDED OR FORESEEABLE, OR FOR ANY FORM OF INDIRECT,
SPECIAL, PUNITIVE, CONSEQUENTIAL, OR INCIDENTAL LOSS, DAMAGE OR EXPENSE
(INCLUDING, BUT NOT LIMITED TO, LOSS DUE TO INABILITY TO OBTAIN DATA, LOSS OF
BUSINESS, OR LOSS OF ANTICIPATED PROFITS) IN CONNECTION WITH AN ARISING OUT OF
THE FURNISHING, FUNCTIONING OR USE OF ANY SOFTWARE OR SERVICES PROVIDED UNDER
THIS AGREEMENT OR ANY ADDENDUM OR ADDENDUM ENTERED INTO PURSUANT TO IT, EVEN IF
ADVISED OF THE POSSIBILITY THEREOF.

 
10.8  
 NEWCARDIO AGREES TO DEFEND OR SETTLE, AT ITS OPTION, ANY ACTION BROUGHT AGAINST
LICENSEE ARISING FROM ANY CLAIM THAT LICENSEE'S USE OF THE SOFTWARE AND/OR
PRODUCT UNDER THE TERMS OF THIS AGREEMENT OR ANY LICENSE OR ADDENDUM UNDER THE
TERMS OF THIS AGREEMENT, INFRINGES ANY PATENT, COPYRIGHT, TRADEMARK, TRADE
SECRET OR OTHER PROPRIETARY RIGHT BELONGING TO A THIRD PARTY (“THIRD PARTY
CLAIM”) AND TO HOLD LICENSEE HARMLESS FROM LIABILITIES, LOSSES, COSTS, DAMAGES,
EXPENSES AND REASONABLE ATTORNEY'S FEES THAT RESULT FROM ANY SUCH THIRD PARTY
CLAIM. THE FOREGOING OBLIGATIONS ARE CONDITIONED UPON: (1) NEWCARDIO BEING
PROMPTLY NOTIFIED IN WRITING BY LICENSEE OF ANY THIRD PARTY CLAIM; (2) LICENSEE
GIVING NEWCARDIO EXPRESS SOLE AUTHORITY TO CONDUCT THE DEFENSE OF ANY THIRD
PARTY CLAIM AND ALL NEGOTIATIONS OF A SETTLEMENT OR COMPROMISE; (3) LICENSEE
ALLOWING ITS NAME TO BE USED IN PROCEEDINGS, AS NECESSARY; (4) LICENSEE
PROVIDING NEWCARDIO WITH ALL REASONABLE ASSISTANCE IN DEFENDING ANY THIRD PARTY
CLAIM (AT NEWCARDIO’S EXPENSES); AND (5) THE THIRD PARTY CLAIM SHALL NOT HAVE
ARISEN DUE TO UNAUTHORIZED ACTS OR INTENTIONAL MISCONDUCT OF LICENSEE OR A THIRD
PARTY, PROVIDED THAT SUCH THIRD PARTY IS NOT ACTING ON BEHALF OF NEWCARDIO,
INCLUDING USE OR COMBINATION OF THE SOFTWARE WITH SOFTWARE OR HARDWARE NOT
SUPPLIED OR APPROVED BY NEWCARDIO. IF THE SOFTWARE AND/OR PRODUCT IS THE SUBJECT
OF A THIRD PARTY CLAIM, NEWCARDIO MAY AT ITS OPTION AND EXPENSE EITHER: (1)
OBTAIN AN APPROPRIATE LICENSE FOR LICENSEE TO CONTINUE USING THE SOFTWARE AND/OR
PRODUCT FROM THE PARTY CLAIM, NEWCARDIO THE THIRD PARTY CLAIM; OR (2) REPLACE OR
MODIFY THE SOFTWARE AND PRODUCT (OR PARTS THEREOF) THAT IS THE SUBJECT OF THE
THIRD PARTY CLAIM SO LONG AS IT IS FUNCTIONALLY EQUIVALENT AND NO LONGER
INFRINGING AS ALLEGED. EXCEPT FOR ITS INDEMNIFICATION OBLIGATIONS SET FORTH
ABOVE, NEWCARDIO SHALL HAVE NO FURTHER LIABILITY TO LICENSEE

 
10.9  
NEWCARDIO INDEMNIFIES LICENSEE FROM LIABILITY FOR PERSONAL INJURY OR PROPERTY
DAMAGE CAUSED SOLELY BY NEWCARDIO NEGLIGENCE OR WILLFUL MISCONDUCT WHILE
PERFORMING ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT ON LICENSEE'S PREMISES.

 
10.10  
EXCEPT FOR NEWCARDIO’S OBLIGATIONS AS SET FORTH IN SECTION 10.12, NEITHER
PARTY’S LIABILITY HEREUNDER SHALL IN ANY EVENT, EXCEED TWO TIMES THE TRANSACTION
FEES AND PROFESSIONAL SERVICES FEES PAID BY LICENSEE FOR THE PARTICULAR
NEWCARDIO SOFTWARE, PRODUCT OR SERVICES INVOLVED AS DEFINED IN A SPECIFIC
ADDENDUM.  NEWCARDIO’S LIABILITY FOR NEWCARDIO’S INDEMNIFICATION OBLIGATIONS
HEREUNDER SHALL NOT EXCEED $1,000,000.

 
10.11  
NEWCARDIO WILL NOT PROVIDE A MEDICAL DIAGNOSIS OR ANY OTHER FORM OF PATIENT
CARE, BUT RATHER A DATA REDUCTION SERVICE ONLY, WHICH MAY BE UTILIZED BY
LICENSEE FOR SUCH PURPOSES AS LICENSEE OR ITS AUTHORIZED PERSONNEL IN THEIR SOLE
DISCRETION MAY DETERMINE; AND LICENSEE HAS INFORMED AUTHORIZED PERSONNEL THAT
THE SERVICES SHALL NOT IN ANY WAY BE RELIED UPON FOR PURPOSES OF PROVIDING
MEDICAL CARE TO ITS PATIENTS INVOLVED WITH THE SOFTWARE.

 
10.12  
NEWCARDIO SHALL AT ITS OWN EXPENSE OBTAIN AND MAINTAIN INSURANCE IN AMOUNTS AND
TYPES SUFFICIENT TO PROTECT AGAINST LIABILITY WITH RESPECT TO INFRINGEMENT OR
MISAPPROPRIATION OF ANY INTELLECTUAL PROPERTY RIGHT OR OTHER PROPRIETARY RIGHT
OF ANY PERSON OR ENTITY UNDER THE PROVISIONS OF THIS SECTION 10 THAT ARE SUBJECT
TO THIS AGREEMENT OR ANY APPLICABLE ADDENDUM, INCLUDING, WITHOUT LIMITATION, AN
INSURANCE POLICY WITH A COVERAGE AMOUNT OF AT LEAST $1,000,000 TO COVER LOSS,
DAMAGE, LIABILITY, OR COSTS TO WHICH IT IS LIABLE TO INDEMNIFY LICENSEE UNDER
THE PROVISIONS OF THIS SECTION 10.   ALL INSURANCE MUST BE PROVIDED BY CARRIERS
WITH A.M. BEST OR S&P RATINGS OF “A VII” OR BETTER  AND MUST BE WITH INSURANCE
COMPANIES LAWFULLY AUTHORIZED TO DO BUSINESS IN THE JURISDICTION IN WHICH THE
SERVICES ARE TO BE PERFORMED.

 
 
6 of 11

--------------------------------------------------------------------------------

 
 
11  
PROPRIETARY RIGHTS

 
11.1  
Licensee acquires no right in and/or to any NewCardio trademarks, copyrights,
patents, trade secrets or any other intellectual property rights belonging to
NewCardio by virtue of entering into this Agreement or any Addendum hereunder.
Except as permitted in this Agreement or an Addendum, Licensee shall not make
the Software, Products and Documentation available for use by or for the benefit
of any other party, whether or not for consideration. Licensee shall take all
reasonable precautions to maintain the confidentiality of the Software, Products
and Documentation in accordance with Article 15 “Confidentiality”. Without
limiting the generality of the foregoing, Licensee shall acquire no rights in
and or to any source code and shall not reverse engineer, disassemble or take
any other steps to discover such source code.

 
11.2  
As between the parties, Licensee shall own all right, title and interest
(including intellectual property rights) in and to all Deliverables.  All
Deliverables are works made for hire to the extent allowed by law and, in
addition, NewCardio hereby makes and agrees to make all assignments necessary to
accomplish the foregoing ownership, irrevocably and exclusively throughout the
world.  NewCardio shall (and shall cause its employees and subcontractors to)
assist Licensee, at Licensee’s expense, to further evidence, record and perfect
such assignments, and to obtain, maintain, enforce, and defend any rights
assigned.  NewCardio hereby irrevocably designates and appoints Licensee and its
officers as NewCardio’s agents and attorneys-in-fact to act for and in
NewCardio’s behalf to execute and file any document and to do all other lawfully
permitted acts to further the foregoing with the same legal force and effect as
if executed by NewCardio.

 
12  
ASSIGNMENT

 
12.1  
This Agreement and the rights and obligations hereunder may not be assigned or
otherwise transferred by either party without the prior written consent of the
other, except that either party (without consent) may assign its rights and
obligations hereunder to any of its Affiliates, any Authorized Organization or
to any successor to all or substantially all of its business that concerns this
Agreement (whether by sale of stock or assets, merger, consolidation or
otherwise), provided that the assigning party shall notify the other party
promptly after any such assignment or transfer and the non-assigning party shall
have the right for sixty (60) days after its receipt of such notice to terminate
this Agreement upon written notice to the assigning party. This Agreement will
be binding upon, and inure to the benefit of, the successors, representatives,
and permitted assigns of the parties.

 
13  
DEFAULT AND TERMINATION

 
13.1  
NewCardio solely at its option, may terminate this Agreement and any License, or
Addendum(s) under this Agreement, if one or more of the following occur: (1)
subject to Section 13.1(2), Licensee is in default of any provision of this
Agreement or any Addendum(s) under it, and fails to cure such default within
thirty (30) days after receipt of written notice of the cause of default or (2)
after sixty (60) days written notice, Licensee fails to pay any fee as pursuant
to this contract or any addendum

 
13.2  
Licensee may terminate this Agreement and/or any Addendum under it, (1) if
NewCardio is in default of any provision of this Agreement or any Addendum(s)
under it, and fails to cure such default within thirty (30) days after receipt
of written notice of the cause of default or (2) at any time, for convenience
(including without limitation, in the case the agreement between Licensee and
the applicable Authorized Organization is terminated for any reason) upon thirty
(30) days written notice to NewCardio. Upon such termination Licensee's right to
use any Software and/or Product will be terminated upon the expiration of the
thirty (30) day notice period

 
13.3  
All obligations (including obligations of payment) that accrued prior to the
effective date of termination and any remedies for breach shall survive any
termination.

 
13.4  
 Upon termination or expiration of this Agreement, Licensee shall immediately
cease using such Software and/or Product and delete same and all associated
items from its library. Further, Licensee shall return to NewCardio all copies
of the Software, Product and materials provided by NewCardio in connection with
the License or reproduced by Licensee in accordance with this Agreement. Upon
written demand from NewCardio, Licensee shall confirm in writing to NewCardio
that such deletion of the Software and/or Product and return of all Software
and/or Product and materials has occurred.  Upon termination or expiration of
this Agreement, NewCardio shall promptly deliver to Licensee all Deliverables
and works in process and, if applicable, provide reasonable information,
cooperation and assistance in connection with transitioning the services to
another contractor; and

 
13.5  
Survival.  The provisions of Article 10 (Warranties, Indemnity, Limitation of
Liability, Insurance), Article 11 (Proprietary Rights), Article 15
(Confidentiality), Article 16 (Non-Solicitation and Hiring of Employees) and
Article 19 (General) shall survive any expiration or termination of this
Agreement and continue, thereafter, in full force and effect.

 
 
7 of 11

--------------------------------------------------------------------------------

 
 
14  
SUB-LICENSING PROVISIONS REGARDING THIRD PARTY SOFTWARE

 
14.1  
NewCardio may be a Value Added Reseller (VAR) for hardware or software
components (“Third Party Software”) that are part of the NewCardio Software
and/or Product.  There is nothing set forth in this section 14 that in any way
limits or reduces our support obligation, as defined in Section 8.1, for any
Third Party Software that is part of the NewCardio Software and/or Product.  As
such, this Agreement provides as follows:

 
14.1.1  
 Scope Of Use: The Third Party Software is licensed for use with NewCardio's
Software and/or Product only and not for any other purpose; no title is intended
to pass to the Licensee, and no right is granted to rent, time-share, or
reproduce the Third Party Software, except for temporary transfer in the event
of malfunction.

 
14.1.2  
No Reverse Engineering: The Licensee agrees not to disassemble, decompile,
decode, or otherwise reverse engineer or attempt to reconstruct or discover any
source code or underlying algorithms of the Third Party Software. Duplication is
permitted only for a single backup or archival copy.

 
14.1.3  
No Export or Re-Export.  The Licensee agrees not to export or re-export outside
of the United States without prior written consent from NewCardio.

 
14.1.4  
No Warranties.   NewCardio Does not make any warranties, express or implied, on
behalf of any third party provider of Third Party Software and NewCardio
Disclaims all warranties and liabilities for any third party provider of
software including without limitation the implied warranties of merchantability
and fitness for a particular purpose, except as with regards to the warranties
and limitations on liabilities set forth in Section 10. Where allowable by the
Third Party Software provider, NewCardio will pass through to Licensee any third
party warranties in respect of the Third Party Software.

 
14.1.5  
Limitation of Liability.   In no event will NewCardio have any liability, based
on contract, tort or otherwise, for direct, indirect, consequential, or any
damages arising from any third party software within the licensed application,
except as with regards to the warranties and limitations on liabilities set
forth in Section 10.

 
14.1.6  
No Use of Third Party Names or Trademarks.  The licensee may not use the third
party name or trademarks of any third party provider of Third Party Software
without the written permission of such third party.

 
14.1.7  
Return of Software, Etc At the termination of the Agreement the Licensee will
discontinue use of, and destroy or return to NewCardio, the Third Party Software
and all archival or other copies of the Third Party Software.

 
15  
CONFIDENTIALITY

 
15.1  
Confidential Information.  “Confidential Information” means (a) any information
disclosed by either party to the other party, either directly or indirectly, in
writing, orally or by inspection of tangible objects, that is marked or
identified as “confidential,” “proprietary” or some similar designation at the
time of disclosure or that is of such a nature that should reasonably be
considered to be confidential or proprietary, including, without limitation,
algorithms, business plans, customer data, customer lists, customer names,
designs, documents, drawings, engineering information, financial analyses,
forecasts, formulas, hardware configuration information, know-how, ideas,
inventions, market information, marketing plans, processes, products, product
plans, research, specifications, software, source code and trade secrets
(collectively, the “Disclosed Materials”) and (b) any information otherwise
obtained, directly or indirectly, from a receiving party through inspection,
review or analysis of the Disclosed Materials.  Confidential Information shall
also include information of a third party that is in the possession of one of
the parties and is disclosed to the other Party under this Agreement.  Licensee
hereby acknowledges and agrees that the Software, Product and Documentation
constitute and contain valuable proprietary products and trade secrets of
NewCardio embodying substantial creative efforts and confidential information,
ideas, and expressions. Accordingly, Licensee agrees to treat (and take
precautions to ensure that its employees treat) the Software, Product and
Documentation as Confidential Information.

 
15.2  
Maintenance of Confidential Information. Each party agrees to keep confidential
all Confidential Information disclosed to it by the other party or obtained by
it in accordance herewith, to use such Confidential Information except and only
for the purposes contemplated by this Agreement and to protect the
confidentiality thereof in the same manner it protects the confidentiality of
similar information and data of its own (at all times exercising at least a
reasonable degree of care in the protection of confidential information);
provided, however, that neither party shall have any such obligation with
respect to use or disclosure to others not parties to this Agreement of such
Confidential Information as can be established to: (a) have been known publicly
before communication by the disclosing party to the recipient; (b) have become
know publicly, without fault on the part of the recipient, subsequent to
disclosure by the disclosing party; (c) have been rightfully known otherwise by
the recipient without any obligation of confidentiality before communication by
the disclosing party; or (d) have been received by the recipient without any
obligation of confidentiality from a source (other than the disclosing party)
lawfully having possession of such information.

 
15.3  
Required Disclosure.  Nothing herein shall prevent a receiving party from
disclosing all or part of the other's Confidential Information as necessary
pursuant to court order, the lawful requirement of a governmental agency or when
disclosure is required by operation of law (including disclosures pursuant to
applicable securities laws or regulations thereunder); provided, that prior to
any such disclosure, the receiving party shall use reasonable efforts to
(a) promptly notify the disclosing party in writing of such requirement to
disclose and (b) cooperate fully with the disclosing party in protecting against
or minimizing any such disclosure or obtaining a protective order.

 
15.4  
Injunctive Relief.  Each party agrees that, in the event of any breach or
threatened breach of Sections 11 and 15, the non-breaching party will suffer
irreparable damage for which it will have no adequate remedy at
law.  Accordingly, the non-breaching party shall, in addition to any other legal
or equitable remedies, be entitled to seek an order for specific performance, or
an injunction or similar equitable relief against such breach or threatened
breach, without the necessity of posting any bond.

 


 
8 of 11

--------------------------------------------------------------------------------

 
 
16  
NON-SOLICITATION AND HIRING OF EMPLOYEES

 
16.1  
During the term of this Agreement and for 1 year thereafter, neither party will
directly or indirectly recruit, employ or retain any employee of the other
party, or otherwise solicit, induce or influence any employee to leave their
employment with the other party, or attempt to do so.  The foregoing shall not
apply to general help-wanted advertisements or any employee who first approaches
the other party of his or her own accord.

 
17  
NO EXPORT OR RE-EXPORT

 
17.1  
The License granted hereunder does not permit export of the Software, Product,
and Documentation without the prior written consent of NewCardio.  Licensee will
not export, re-export, divert, transfer or disclose, directly or indirectly the
Software, Product, Documentation, and any related technical information or
materials without complying strictly with all legal requirements including
without limitation obtaining the prior approval of the U. S., Department of
Commerce and, if necessary, other agencies or departments of the U.S.
Government.  Licensee will execute and deliver to NewCardio such “Letters of
Assurance” as may be required under applicable export regulations.  Licensee
shall indemnify NewCardio against any loss related Licensee’s failure to conform
to these requirements.

 
18  
US GOVERNMENT CONTRACT PROVISIONS

 
18.1  
This Agreement is for Licensee's acquisition of licensed programs and materials
for its internal use. No Government procurement regulation or contract clauses
or provision shall be deemed a part of any transaction between the parties under
this Agreement unless its inclusion is required by law, or mutually agreed upon
in writing by the parties in connection with a specific transaction.

 
18.2  
If the Licensed Software is acquired by or on behalf of a unit or agency of the
United States government, this provision applies. The Licensed Software is (a)
existing computer software, and was developed at private expense, (b) is a trade
secret of NewCardio for all purposes of the Freedom of Information Act, (c) is
“commercial computer software” subject to limited utilization as expressly
stated in this Agreement, (d) in all respects is proprietary data belonging to
NewCardio, and (e) is unpublished and all rights are reserved under the
copyright law of the United States. For civilian agencies and entities acquiring
Licensed Software under a GSA Schedule, Licensed Software is licensed only with
“Restricted Rights” and use, reproduction or disclosure is subject to
restrictions set forth in subparagraph (a) through (d) of the Commercial
Computer Software – Restricted Rights clause at 52.227-19 of the Federal
Acquisition Regulations and its successors. For units of the Department of
Defense (DoD), this Licensed Software is licensed only with “Restricted Rights”
and use, duplication, or disclosure is subject to restrictions as set forth in
subdivision (c)(1)(ii) of the Rights in Technical Data and Computer Software
clause at 252.227-7013 of the DoD Supplement to the Federal Acquisition
Regulations and its successors.

 
19  
GENERAL

 
19.1  
Governing Law. This Agreement and all Addendums and Addendums under it shall be
governed by and interpreted under the laws of the State of California.

 
19.2  
Licensee acknowledges and accepts that the role of NewCardio is solely that of a
supplier of Software and related items and that it is Licensee's responsibility
to determine its own data processing requirements and to satisfy itself that the
Software meets such requirements. Furthermore, Licensee recognizes it is
responsible for the selection, use of and results obtained from any Software or
equipment used in conjunction therewith.

 
19.3  
NewCardio will use reasonable efforts and industry standard virus detection
techniques to protect all Software (and the tapes or other media in which they
are embedded) from computer viruses or other contaminants. NewCardio represents
and warrants that, to the best of its knowledge, the Software (and tapes or
other media in which they are embedded) provided by it do not contain any
programming codes or instructions that are constructed to damage, interfere with
or otherwise adversely affect the Software.

 
19.4  
No publication; Publicity.  NewCardio shall not publish any abstract or article
or make any presentation that is related or refers to this Agreement, the
Professional Services, or other Deliverables, in whole or in part, without the
prior written consent of Licensee, at its sole discretion.  NewCardio shall not
use any name, trade name, trademark, logo or other designation of License,
Authorized Organizations or any of their affiliates or employees in any press
release, advertising, marketing, publicity or other promotional activity,
without the prior written consent of Licensee, at its sole discretion.  Except
as already permitted in this Section, already made public pursuant to the terms
of Section 15.2, or subject to the procedure set forth in Section 15.3,
NewCardio agrees not to disclose to any third party (a) the existence of this
Agreement, (b) the fact that any relationship exists between parties or (c) any
other disclosure from which any of the foregoing may be reasonably
ascertainable.

 
 
9 of 11

--------------------------------------------------------------------------------

 
 
19.5  
Notices.  Notices under this Agreement, any Addendum or Amendment shall be
deemed given one (1) day after being presented to Federal Express or the
equivalent for delivery to a party at the addresses specified below or such new
address as either party shall communicate to the other party.

 
TO:
 
’Licensee’.
 
 
Address:
 
 
Attn:
 
 
TO:
 
NewCardio, Inc.
 
2350 Mission College Blvd, Suite 1175
 
Santa Clara, CA, 05054, USA
 
Attn: Chief Financial Officer
 
19.6  
Force Majeure.  No party to this Agreement or any Addendum under it shall be
liable for delay or failure in the performance of its contractual obligations
arising from anyone or more events, which are beyond its reasonable control.
Upon such delay or failure affecting one party, that party shall notify the
other party and use all reasonable endeavors to cure or alleviate the cause of
such delay or failure with a view to resuming performance of its contractual
obligations as soon as practicable.

 
19.7  
Waiver.  The failure of any party to enforce or exercise, at any time or for any
period of time, any term of or any right arising pursuant to this Agreement or
any Addendum under it does not constitute, and shall not be construed as, a
waiver of such term or right and shall in no way affect that party's right to
later enforce or exercise it. The waiver by either party of the breach of any
provision of this Agreement shall not constitute a waiver of the breach of any
other provision or of the subsequent breach of the same or any other provision.

 
19.8  
Severability.  The invalidity or unenforceability of any term of or any right
arising pursuant to this Agreement or any Addendum shall in no way affect the
remaining terms or rights and if any provision of this Agreement shall be
determined to be illegal or unenforceable, that provision will be limited or
eliminated to the minimum extent necessary so that the Agreement shall otherwise
remain in full force and effect and enforceable.

 
19.9  
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties, and their heirs and successors.

 
19.10  
Amendment.  This Agreement may not be amended, waived, terminated or superseded
except by a written instrument signed by the parties.

 
19.11  
Plural and Singular Usage.  As used herein, the singular of any term includes
the plural and the plural means the singular, whenever the context so requires.

 
19.12  
Headings.  The section headings in this Agreement are inserted for convenience
only and are not intended to affect the meaning or interpretation of this
Agreement.

 
19.13  
Notwithstanding the general rules of construction, both NewCardio and Licensee
acknowledge that both parties were given an equal opportunity to negotiate the
terms and conditions contained in this Agreement and agree that the identity of
the drafter of this Agreement is not relevant to any interpretation of the terms
and conditions of this Agreement.

 
19.14  
Entire Agreement.  The entire understanding between the parties is contained in
this Agreement and all Addendums hereto. This Agreement supersedes all prior
statements, representations, agreements, understandings and negotiations,
whether written or oral, and in all cases takes precedence.

 
19.15  
No Publication.  The Licensee will not publish any results of benchmark tests
run on the Software application programs. The Licensee hereby agrees that
NewCardio shall not be liable for any claims for damages arising from such use.

 
19.16  
Counterparts. This Agreement may be executed in any number of counterparts and
via facsimile signature, each of which shall be an original, but all of which
together shall be deemed to constitute one instrument.

 
 
10 of 11

--------------------------------------------------------------------------------

 
 
 
NewCardio Inc.:
 
 
 
 
Licensee:
Signature
 
Signature
 
Title:
 
Title:
Date
 
Date

 


11 of 11
